Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowability Notice
	The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 21-30 is indicated because: 
The E-terminal disclaimer filed on 05/31/2022 has overcame the Double Patenting rejection in the previous office action;
The prior art of record does not anticipate or render fairly obvious in combination with all the additional elements of the claimed invention as cited in the independent claim 21 such as … a brew chamber configured to hold a beverage cartridge containing a beverage ingredient, the brew chamber including a liquid inlet configured to provide liquid for combining with the beverage ingredient to form a beverage and a beverage outlet to allow beverage to exit the brew chamber, the liquid inlet comprising a plurality of inlet ports; and a gasket arrangement including a plurality of openings; wherein each of the plurality of inlet ports is received within one of the plurality of openings; wherein the gasket arrangement is integrally formed as a one-piece construction; and wherein the gasket arrangement comprises: one or more ribs disposed about each of the plurality of openings; and a perimeter rib that extends along a perimeter of the gasket arrangement.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/
Primary Examiner, Art Unit 3761
06/05/2022